Citation Nr: 0720465	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-26 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, claimed as due to exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel







INTRODUCTION

The veteran had active service from September 1966 to August 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The veteran requested a hearing at the time he filed his 
appeal with this Board in July 2004.  Approximately one month 
later, however, the veteran withdrew this request, but asked 
that the Board to proceed with his appeal.


FINDINGS OF FACT

1.  The RO has provided all of the required notice and 
obtained all of the relevant evidence necessary for the 
equitable disposition of appellant's appeal.

2.  The veteran does not currently have a diagnosis of 
diabetes mellitus, type II.


CONCLUSION OF LAW

Diabetes mellitus, type II, claimed as due to exposure to 
Agent Orange, was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing Service Connection

Service connection may be granted for a disability due to 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131.

According to 38 U.S.C.A. § 1116(f), for the purposes of 
establishing service connection for a disability or death 
resulting from exposure to an herbicide agent, including a 
presumption of service connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See also 38 
C.F.R. § 3.307(a)(6).

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange, including Type 2 diabetes (also known 
as Type II diabetes mellitus or adult-onset diabetes).  Thus, 
service connection may be presumed for residuals of Agent 
Orange exposure by showing two elements.  First, a veteran 
must show that he served in the Republic of Vietnam during 
the Vietnam War Era. See 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  Second, a veteran must be diagnosed with one of 
the specific diseases listed in 38 C.F.R. § 3.309(e).

Even if a veteran is not entitled to a regulatory presumption 
of service connection, the claim must still be reviewed to 
determine if service connection can be established on a 
direct basis. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994)(holding that the veteran was not precluded under the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act from establishing service connection with proof 
of direct actual causation).  However, where the issue 
involves a question of medical causation, competent evidence 
is required. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Analysis

With respect to the claim that the veteran in this case has a 
disorder which is due to Agent Orange exposure in service, 
the Board notes that his records of service show that he had 
service in Vietnam from February 1967 to February 1968.  
Specifically, the veteran's DD-214 form indicates that his 
awards include a Vietnam Service Medal with three bronze 
stars, a Republic of Vietnam Campaign Medal, and a Combat 
Infantryman Badge.  Therefore, exposure to Agent Orange may 
be presumed.

The veteran's claim in this instance ultimately fails because 
he does not have a current diagnosis of diabetes mellitus.  
The Board notes that the veteran submitted private medical 
records from the years 1995-2000 in support of his present 
claim.  The bulk of these records, however, deal with 
treatment that the veteran received for a perirectal abscess 
or laboratory results related to a prostate examination.  

In April 1995, the veteran had a perirectal abscess 
surgically drained at a private hospital.  Treatment records 
associated with this incident indicate that the veteran 
denied knowledge of diabetes at that time.  A consultation 
note written a few days later in early May 1995 indicates 
that the veteran suffered from hyperglycemia and that the 
treating physician sought only to rule out diabetes mellitus 
as a cause of this problem.  Insurance billing records from 
this hospital stay also show that the veteran received 
instruction on and education about dietary training and 
managing diabetes.  There was one notation of diabetes 
mellitus, possibly improved with diet and weight loss.  
However, the underlying bases for the diagnosis do not appear 
in that record or elsewhere in the hospital records.  The 
discharge diagnoses were perirectal abscess, hypertension and 
ventricular arrhythmia.  

Similarly, the Board acknowledges that in April 2000, as part 
of a prostate specific antigen test, the veteran's 
microalbumin/creatinine ratio was checked.  A notation on the 
laboratory results shows that the microalbumin/creatinine 
ratio assists in the diagnosis of diabetic nephropathy.  
However, the veteran's microalbumin/creatinine ratio was 
within normal limits at that time.

In April 2002, the veteran underwent an Agent Orange initial 
examination at VA.  The veteran disclosed a medical history 
which included treatment for a perirectal abscess in 1995 as 
well as glucose intolerance, dating back to that same year.  
The veteran reported that this glucose intolerance was 
related to his weight.  Similarly, the veteran underwent a 
Compensation and Pension Examination (C&P) related to ongoing 
genitourinary problems in December 2002.  The veteran 
reported at that time that he was told he may have 
"borderline diabetes mellitus," but that he took no 
medication for diabetes.    

Furthermore, the physician who administered the C&P 
examination reviewed the veteran's private medical records 
from 1995-2000.  He observed that a "review of the C-file 
shows a laboratory report dated April 18, 2000 of a 
glycohemoglobin AIC at 6.0, which is normal.  Random blood 
sugars recorded from 1995 through 1998 are all within normal 
limits and there is no glucosuria.  A laboratory report also 
dated April 18, 2000 of a microalbumin/creatinine ratio of 3 
indicates no diabetic nephropathy."  Consequently, the 
physician concluded that "there is no laboratory 
documentation to validate a diagnosis of diabetes mellitus 
and there are no complications thereof."

The United States Court of Appeals for Veterans Claims 
(Court) has in the past noted that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Hence, any lay assertions in this 
regard have no probative value.  The Court has held that 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required."  
Grottveit, 5 Vet. App. at 93.

The Board finds that there is no clinical evidence of a 
diagnosis of diabetes mellitus.  A service-connection claim 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability. Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, 
however, the preponderance of the evidence is against a 
finding that the veteran has diabetes mellitus at this time.  
The only diagnosis of diabetes mellitus in the claims file 
was not supported by any basis.  However, the VA examiner 
conducted a review of the claims folder, to include 
laboratory findings, and determined that the veteran does not 
have diabetes mellitus.  As the VA examination report is 
premised upon a review of the claims folder as well as a 
physical examination of the veteran, the Board finds this 
evidence more probative of whether the veteran has diabetes 
mellitus.  Therefore, the Board concludes that claimed 
diabetes mellitus was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.

Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the claimant and any representative of 
any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied. See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated 
in September 2002 informed the veteran of the type of 
evidence needed to substantiate his claim as well as an 
explanation of what evidence the veteran was to provide to VA 
in support of his claim and what evidence VA would attempt to 
obtain on his behalf.  While the letter did not explicitly 
ask that the appellant provide any evidence in his possession 
that pertains to the claim, as per § 3.159(b)(1), he was 
advised of the types of evidence that could substantiate his 
claim and to ensure that VA receive any evidence that would 
support the claim.  Logically, this would include any 
evidence in his possession. 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes that the preponderance of 
the evidence is against the appellant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
  
The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical records were obtained.  VA 
received most of the veteran's available post-service 
treatment records.  In October 2002, the veteran received 
another VCAA notification in which he was told that VA was 
unable to obtain certain private medical records because they 
were on microfilm, and that the microfilm machine at the 
physician's office was broken.  The veteran was advised that 
he should personally obtain those records in order to 
substantiate his claim.  The VA Form 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs, shows that this physician, A. Cuello, M.D., 
treated him for a cyst on the back.  As this information 
would not pertain to the diabetes mellitus claim at issue, 
the Board finds that VA need not further assist him with 
obtaining those records.  

The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with respect to the 
development of the evidence is required. 



ORDER

Service connection for diabetes mellitus, type II, is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


